Citation Nr: 0412336	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-07 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 25, 
2001, for an award of a 40 percent evaluation for service-
connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2001 rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the evaluation of the 
veteran's lumbosacral strain to 40 percent disabling, 
effective January 25, 2001.  The veteran accepted the 
evaluation, but appealed the effective date of the award.  

The veteran testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in August 2003.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for 
lumbosacral strain received by VA on September 3, 1998.  

2.  The RO assigned an effective date of January 25, 2001, 
for the award of a 40 percent rating for lumbosacral strain.  

3.  The veteran's lumbosacral strain was manifested by 
osteoarthritic changes, functional loss due to pain, and 
periods of remission and recurrence, as of the date of claim.  


CONCLUSION OF LAW

The criteria for an effective date of September 3, 1998, for 
the grant of a 40 percent rating for lumbosacral strain have 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.71a, Diagnostic Code 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue on appeal.  No 
further assistance in developing the facts pertinent to the 
issues is required. 

Service connection for lumbosacral strain, the residuals of a 
low back injury, has been in effect for many years.  The 
disability was found to warrant a 20 percent rating from 
March 1972 until September 1975 when a 40 percent evaluation 
was assigned.  The evaluation was reduced to 20 percent, 
effective in April 1979 and further reduced to 10 percent, 
effective in October 1981.  

VA received the veteran's claim for an increased rating for 
his back condition on September 3, 1998.  By rating decision 
dated in July 1999, the RO continued the 10 percent 
evaluation of the veteran's low back disorder.  The veteran 
disagreed with this rating and perfected an appeal, which the 
Board remanded in December 2000 for a travel board hearing.  
While awaiting the hearing, the RO in a June 2001 rating 
decision increased the evaluation to 40 percent effective 
January 25, 2001, the date of a VA examination.  The 
appellant seeks an effective date of September 3, 1998, the 
date of receipt of the claim.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295 (2001).  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

The July 1999 rating (continuing the 10 percent evaluation) 
was based upon a May 1999 VA examination, wherein the veteran 
stated that he had pain, weakness, fatigue, lack of endurance 
and stiffness of his back.  He had a constant dull low back 
pain that could become piercing at times.  He noted that his 
disorder was subject to flare-ups, perhaps every three to 
five days.  He took medication, Vicodin and Tylenol #3, with 
good response.  The examination findings, however, were less 
severe.  On examination, the veteran had normal posture, 
gait, and musculature, with tenderness in the upper lumbar 
area.  The examiner noted no weakness, excess fatigability or 
incoordination.  Forward flexion of the lumbar spine was to 
90 degrees, extension was to 20 degrees, right and left 
lateral flexion was to 30 degrees and right and left rotation 
was to 35 degrees.  There was only mild pain at the extremes 
of extension.  Sensory examination was grossly intact, motor 
examination showed good active motion with strength at 5/5 in 
all extremities.  An X-ray study of the lumbar spine showed 
spondylosis.  The diagnoses were chronic lumbosacral strain 
and spondylosis of the lumbar spine.  The examiner commented 
that there were no neurologic deficits, but there was slight 
decrease in range of motion of the back, without evidence of 
radiculopathy.  

VA examination on January 25, 2001, revealed more severe 
symptomatology that documented in the May 1999 examination.  
There was palpable muscle tightness of the paravertebral 
muscles on both sides.  Forward flexion was to 45 degrees, 
with normal being 95 degrees; right and left rotation was to 
20 degrees, with normal being 35 degrees; right and left 
bending was to 20 degrees; with normal being 40 degrees; and 
extension was to 10 degrees, with normal being 35 degrees.  
Though the gait was normal, and the veteran could walk on his 
toes and heels, his ability to squat was 50 percent of 
normal, with discomfort in the left thigh.  X-ray studies, 
performed in July 2000, showed mild narrowing of the 
lumbosacral joint, with mild spurring in L4 and L5.  The 
diagnosis and assessment was residual lumbosacral strain and 
L4-L5 discogenic disease, which were attributable to the 
veteran's original injury during service.  

At his hearing in August 2003, the veteran submitted VA 
outpatient treatment records dated from April 1998 to 
February 2002, accompanied by a waiver of RO consideration.  
They show the veteran had consistent complaints of low back 
pain for which he took medication; at times, such as in 
October 1998, the pain was described as being more severe 
than usual.  Muscle spasm was noted consistently, including 
in April, July, and December 2000, in May and October 2001, 
and in February 2002.  Narrowing of the lumbosacral joint was 
noted in July 2000, and osteoarthritis in February 2002.  
Moreover, the appellant alleged at the hearing that the May 
1999 examination was inadequate because the examination 
findings were incomplete and did not account for the 
complaints stated by him at the time.  

The veteran submitted a claim for an increased evaluation for 
his low back disorder on September 3, 1998.  He appealed the 
initial denial of an increased rating and continued to 
prosecute his appeal until an increased rating was granted by 
rating decision dated in June 2001.  While the findings in 
the May 1999 examination were less severe than those shown in 
the January 2001 examination, the May 1999 examination 
findings appear inconsistent with the veteran's complaints 
and do not account for the findings in the April 1998 to 
February 2002 VA treatment records showing the low back 
disorder to be subject to periods of remission and 
recurrence.  The treatment records, submitted by the veteran 
and not requested by the RO, show that he consistently 
complaints of low back pain that limited his functional 
abilities and for which he has utilized medication.  

These findings reveal a loss of lateral motion (to 
30 degrees, where normal is 35 degrees) with osteoarthritic 
changes, elements of a 40 percent rating pursuant to 
Diagnostic Code 5295.  Moreover, the appellant has credibly 
testified as to loss of functional abilities due to pain on 
use, as demonstrated by the VA treatment records from 1998 to 
2002.  See 38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995) (functional loss and objective 
evidence of pain on use resulting from the disability).  

With the resolution of the benefit of the doubt in the 
veteran's favor, the Board finds that the evidence supports 
an effective date for a 40 percent evaluation of September 3, 
1998, the date of receipt of the claim.  


ORDER

The claim for an effective date of September 3, 1998, for the 
award of a 40 percent rating for lumbosacral strain is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



